Title: From George Washington to Major General Horatio Gates, 29 July 1777
From: Washington, George
To: Gates, Horatio



Sir
Coryells Ferry [N.J.] 29th July 1777

The Bearer Monsr Portail is appointed by Congress Colonel of Engineers, and is recommended as a Man of Abilities in his profession. As there is no occasion for him here at present, I have desired him and the Gentleman who accompanies him, who is also of the Corps of Engineers, to return to Philada. They may assist you and Genl Mifflin in viewing the Grounds upon the West Side of Delaware and fixing upon proper places to form Encampments or throw up Works should the Enemy make their approaches on that side.
As Monsr D’Coudray seems to have undertaken the Fortifications in Jersey, I would not wish Monsr Portail to interfere in that quarter, because I perceive that there is a jealousy between them and setting them to work together would only create confusion and widen the Breach. I am Sir Yr most obt Servt

Go: Washington

